If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re KNEELAND/RAMIREZ, Minors.                                      January 28, 2020

                                                                     No. 348722
                                                                     Kent Circuit Court
                                                                     Family Division
                                                                     LC Nos. 17-051338-NA;
                                                                     17-051932-NA; 17-051933-NA



In re N. RAMIREZ, Minor.                                             No. 348723
                                                                     Kent Circuit Court
                                                                     Family Division
                                                                     LC No. 17-051932-NA


Before: MARKEY, P.J., and GLEICHER and M. J. KELLY, JJ.

PER CURIAM.

        In Docket No. 348722, respondent-mother voluntarily released her parental rights to her
three children, and she now appeals on the basis that termination was against the best interests of
the children, but she does not challenge or attempt to set aside the relinquishment of her parental
rights. Respondent-mother waived any argument concerning the children’s best interests;
therefore, we reject her appeal. In Docket No. 348723, respondent-father appeals by right the
trial court’s order terminating his parental rights to the minor child, NR, under MCL
712A.19b(3)(a)(ii) (desertion of the child for 91 days or more), (c)(i) (conditions of adjudication
continue to exist), and (j) (reasonable likelihood that child will be harmed if returned to parent).
We affirm the trial court’s termination order.

        At the termination trial, respondent-mother agreed to release or relinquish her parental
rights to her three minor children. The trial court elicited information from respondent-mother in
an effort to establish a voluntary, knowing, and understanding release of her parental rights. The
court specifically asked respondent-mother whether she had concluded that the best interests of
the children would be served by adoption, and respondent-mother answered in the affirmative.
Respondent-mother did not move to set aside the trial court’s ruling or to argue that the release


                                                -1-
was not voluntarily, knowingly, or understandingly made.           The full extent of respondent-
mother’s argument on appeal is as follows:

              Although [respondent-mother] released her parental rights at the outset of
       the scheduled [t]ermination [h]earing, it seems clear that the children were bonded
       with [respondent-mother]. It would be in the best interests of the children to be
       with their mother at such time that she is able to complete her treatment plan and
       demonstrate to the court that she can properly care for the children.

        Assuming that respondent-mother is even an “aggrieved party” such that we have
jurisdiction over her appeal, MCR 7.203(A),1 we hold that she plainly waived any argument
regarding the children’s best interests. See People v Carter, 462 Mich. 206, 215; 612 NW2d 144
(2000) (waiver is the intentional abandonment or relinquishment of a known right); In re
Hudson, 294 Mich. App. 261, 264; 817 NW2d 115 (2011) (the respondent's appellate argument
challenging the statutory grounds for termination directly contradicted the respondent's plea, and
she “may not assign as error on appeal something that she deemed proper in the lower court
because allowing her to do so would permit respondent to harbor error as an appellate
parachute”).

        With respect to respondent-father, he argues that the trial court clearly erred by finding
that there was clear and convincing evidence supporting the statutory grounds for termination
and by finding that there was a preponderance of evidence showing that termination of his
parental rights was in NR’s best interests.

        If a trial court finds that a single statutory ground for termination has been established by
clear and convincing evidence and that it has been proved by a preponderance of the evidence
that termination of parental rights is in the best interests of a child, the court is mandated to
terminate a respondent's parental rights to that child. MCL 712A.19b(3) and (5); MCR
3.977(H)(3); In re Beck, 488 Mich. 6, 10-11; 793 NW2d 562 (2010); In re Moss, 301 Mich. App.
76, 90; 836 NW2d 182 (2013); In re Ellis, 294 Mich. App. 30, 32; 817 NW2d 111 (2011). “This
Court reviews for clear error the trial court's ruling that a statutory ground for termination has
been established and its ruling that termination is in the children's best interests.” In re Hudson,
294 Mich. App. at 264; see also MCR 3.977(K). “A finding . . . is clearly erroneous if the
reviewing court has a definite and firm conviction that a mistake has been committed[.]” In re
BZ, 264 Mich. App. 286, 296; 690 NW2d 505 (2004). In applying the clear error standard in
parental termination cases, “regard is to be given to the special opportunity of the trial court to
judge the credibility of the witnesses who appeared before it.” In re Miller, 433 Mich. 331, 337;
445 NW2d 161 (1989); see also MCR 2.613(C).




1
  “[O]ne may not appeal from a consent judgment, order or decree[.]” Dybata v Kistler, 140
Mich. App. 65, 68; 362 NW2d 891 (1985). Respondent-mother consented to the release of her
parental rights.


                                                -2-
        The trial court terminated respondent-father’s parental rights pursuant to MCL
712A.19b(3)(a)(ii), (c)(i), and (j). Under MCL 712A.19b(3)(a)(ii), parental rights may be
terminated when “[t]he child's parent has deserted the child for 91 or more days and has not
sought custody of the child during that period.” Here, respondent-father did not openly
communicate with the caseworker or participate in a parent-agency treatment plan from July
2017 to November 2018. Although he visited NR before the adjudication hearing in September
2017, respondent-father had not seen her since that visit. From his first meeting with the
caseworker, respondent-father indicated that he did not want to participate in a parent-agency
treatment plan and that he wanted to sign a nonparticipation agreement. The only
communication that the caseworker received from respondent-father from October 2017 until he
resurfaced in November 2018 entailed respondent-father’s desire to sign a nonparticipation
agreement. Respondent-father was unavailable for about a year, and he made no effort to see
NR, let alone provide proper care and custody for her. Because respondent-father did not seek
custody of NR and deserted her for well over 91 days, the trial court did not clearly err by
finding that MCL 712A.19b(3)(a)(ii) was established by clear and convincing evidence.

        Moreover, considering that father’ substance abuse was a condition leading to
adjudication, that he was on probation for drug-related crimes when NR was removed, that he
tested positive for marijuana, cocaine, and amphetamines one month before the termination
hearing, and that he had not even had a psychological evaluation or substance abuse assessment,
we hold that the trial court did not clearly err by terminating respondent-father’s parental rights
under MCL 712A.19b(3)(c)(i). These same facts also lead us to conclude that the trial court did
not clearly err by terminating respondent-father’s parental rights under MCL 712A.19b(3)(j).

        With respect to a child’s best interests, we place our focus on the child rather than the
parent. In re Moss, 301 Mich. App. at 87. In assessing a child’s best interests, a trial court may
consider such factors as a “child’s bond to the parent, the parent’s parenting ability, the child’s
need for permanency, stability, and finality, and the advantages of a foster home over the
parent’s home.” In re Olive/Metts Minors, 297 Mich. App. 35, 41-42; 823 NW2d 144 (2012)
(citations omitted). “The trial court may also consider a parent's history of domestic violence,
the parent's compliance with his or her case service plan, the parent's visitation history with the
child, the children's well-being while in care, and the possibility of adoption.” In re White, 303
Mich. App. 701, 714; 846 NW2d 61 (2014).

        In this case, the trial court carefully and thoroughly considered all of the factors listed
above and determined that most of them weighed in favor of termination being in NR’s best
interests. Although respondent-father met with the caseworker three weeks before the
termination hearing and expressed a desire to participate in services and to complete a parent-
agency treatment plan, he had been absent for over a year. Respondent-father did not participate
in any services, failed to comply with a parent-agency treatment plan or case service plan, and
did not attend parenting-time visits, except for the single visit before the adjudication hearing.
The trial court found that any bond that respondent-father may have had with NR was
“extremely tenuous and strained” because of his absence. While NR was not in a pre-adoptive
foster home at the time of termination, the trial court found that allowing respondent-father more
time to complete services was not in NR’s best interests. The trial court’s reasoning was sound
and                    supported                   by                   the                 record,


                                                -3-
and we cannot conclude that the court clearly erred by finding that a preponderance of the
evidence showed that termination of respondent-father’s parental rights was in NR’s best
interests.

      We affirm.



                                                       /s/ Jane E. Markey
                                                       /s/ Elizabeth L. Gleicher
                                                       /s/ Michael J. Kelly




                                           -4-